Citation Nr: 0809082	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  95-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
gastroenteritis/irritable bowel syndrome (IBS) and, if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran and his spouse testified at a personal hearing at 
the RO in September 1995.  In November 2003, the Board 
remanded the case for further development.  The case was 
remanded again in March 2005 and June 2006.  It is now before 
the Board for further appellate consideration.



FINDINGS OF FACT

1.  The RO's October 1988 rating decision was not appealed by 
the veteran and is therefore final.

2.  The evidence added to the record since the October 1988 
rating decision bears directly and substantially upon the 
issue of service connection for gastroenteritis/IBS.  In 
addition, it raises a reasonable possibility of 
substantiating the claim and is, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
this issue, warranting reopening of the previously denied 
claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
gastroenteritis/IBS is related to the appellant's period of 
military service.



CONCLUSION OF LAW

1.  Evidence submitted since the October 1988 rating decision 
wherein the RO denied service connection for 
gastroenteritis/IBS is new and material; thus, the claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  The veteran's gastroenteritis/IBS was not incurred in or 
aggravated by service, nor is it presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In June and November 2006, after the Board's remand, the RO 
sent the veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letter informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 1994 rating 
decision, January 1995 SOC, July 1998 SSOC, June 2002 SSOC, 
October 2004 SSOC, December 2005 SSOC, and August 2007 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods in which to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.  Moreover, the June 2006 letter contained the 
information called for by the Dingess decision.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the November 2006 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence to Reopen the Claim

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence changed as 
a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now 
codified at 38 C.F.R. § 3.156(a) (2007)).  However, this 
change in the law is not applicable in this case, because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claim for 
service connection in this matter without regard to the new 
version of 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

As noted, the RO denied service connection for 
gastroenteritis/IBS in October 1988, and that decision is 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also 
Evans, 9 Vet. App. at 285.  In order to reopen the claim, new 
and material evidence must have been submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Summarizing the evidence of record at the time of the October 
1988 rating decision, the veteran's service medical records 
(SMRs) show several episodes of gastroenteritis and 
gastrointestinal difficulties between 1966 and 1985.  He had 
a VA examination in July 1988 at which his abdomen was noted 
to be protuberant and soft, with no masses or tenderness.  He 
was diagnosed with chronic gastroenteritis, "rule out" 
peptic ulcer disease versus chronic intestinal infection.  An 
upper GI series was ordered, but the veteran failed to show 
up for the testing.  The RO found in the October 1988 rating 
decision that there was no basis to grant service connection 
for gastroenteritis.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 Fed. 
1390, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, VA treatment 
records show that a June 1994 upper GI series was normal, and 
the veteran had a normal swallowing mechanism and esophagus.  
An ultrasound study of the abdomen was also normal, with no 
evidence of acute cholecystitis or cholelithiasis.   The 
veteran complained of abdominal cramps since 1970, with 
episodes that occurred every two months.  The episodes lasted 
for two days and involved sharp pain and watery stools.  On 
physical examination the veteran's abdomen was not tender on 
palpation; there was extreme diffuse tenderness.  Later in 
June 1994 the veteran sought treatment because of acute 
abdominal pain.

At a July 1994 Agent Orange examination the veteran reported 
that his gastroenteritis had become full-blown, occurring 
once or twice a year.  In between episodes he had stomach 
cramps every two to three months without diarrhea.  VA 
treatment records from August 1994 show that he had an attack 
of gastroenteritis consisting of nausea and diarrhea.  The 
etiology was found to be unclear.

January 1995 VA treatment notes show that the veteran 
complained of abdominal discomfort and nausea.  He refused an 
examination, and it was noted that he had chronic abdominal 
discomfort with nausea.  At June 1997 treatment the veteran 
was diagnosed with probable abdominal migraine.  In August 
1998 G.E.B., M.D., wrote that he had treated the veteran at 
the Prescott VA Medical Center for management of repetitive 
episodes of abdominal pain, nausea, and vomiting that dated 
back to service.  Dr. B continued that, while the veteran had 
been diagnosed with abdominal epilepsy in the past, he felt 
that the veteran's symptoms were more consistent with 
abdominal migraine.  In addition, Dr. B noted that this was a 
continuation of the same illness, and should not be 
considered a separate diagnosis.

When the veteran had a February 2002 ultrasound of the 
abdomen it was noted that he had an acute history of 
pancreatitis.  The scans showed that the liver appeared 
slightly enlarged and increased in density, suggestive of a 
fatty infiltration. 

The Board views this evidence as being new and material 
because, when presumed credible, it contributes to a more 
complete picture of the origins of the veteran's 
gastroenteritis/IBS.  Therefore, it bears directly and 
substantially upon the specific matter under consideration 
and is so significant as to warrant reconsideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material, and we may reopen the 
appellant's claim of entitlement to service connection for 
gastroenteritis/IBS.

III.  Service Connection

The veteran had a VA gastrointestinal examination in April 
2003, and the examiner reviewed the claims file.  In 
reference to Dr. B's letter discussed above, the VA examiner 
noted that he could not find a description of the veteran's 
illness in the neurology or gastroenterology notes, including 
a copy of a barium enema or an EGD.  The veteran was admitted 
to a VA hospital in February 2002 with a two-month history of 
central abdominal pain radiating to his back, but there was 
no diagnostic entity established for the cause of the pain.

The veteran reported at his VA examination that the pain 
started in 1970 and occurred one to two times a month.  He 
said that his episodes would involve diarrhea and cramping 
for 10 to 15 minutes at a time and that he would come in for 
a shot of Promethazine and Demerol to treat it.  The examiner 
noted that the veteran had never lost weight or suffered 
nutritional deficiencies.  Upon examination the veteran's 
abdomen was nontender and there were no borborygmi noted over 
the abdomen.  In addition, there were no hepatosplenomegly, 
masses, or aneurysms, and the bowel sounds were normal.  The 
VA examiner opined that there were no descriptions in the 
medical record consistent with the diagnosis of abdominal 
epilepsy, irritable bowel syndrome or abdominal migraine.  He 
felt that the cause of the abdominal pain was unknown.

The veteran's representative alleged in the June 1994 claim 
that the veteran's gastroenteritis/IBS is a residual of Agent 
Orange exposure.  The law provides that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  In addition, the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection for a non-presumptive disease, with proof of 
actual direct causation by service.  See Combee v. Brown, 
34 F.3d at 1042.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1376 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); 
Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 
Fed. Reg. 32,395-407 (June 12, 2007).  Since the Secretary 
has not specifically linked gastroenteritis/IBS to Agent 
Orange exposure, neither condition can be presumed to be due 
to Agent Orange exposure.

As for service connection on a direct basis, the evidentiary 
record fails to establish the presence of gastroenteritis or 
IBS in service or sufficiently proximate to service to 
suggest that either began in service.  There is no medical 
opinion causally linking such a disorder to service, and the 
question of causation is not within the realm of lay 
knowledge so as to be supported  by the veteran's own 
statements.  See Espiritu, Jandreau, supra.  

While the veteran reported to Dr. B and other providers that 
he had abdominal pain since around 1970, there is no 
indication from the record that they made any diagnosis going 
back to his active service from anything other than the 
veteran's recounting of his own history.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In addition, it has been held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).
  
After careful consideration, the Board finds that the 
evidence preponderates against the veteran's claim of 
entitlement to service connection for gastroenteritis/IBS.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for gastroenteritis/IBS is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


